Gray, C. J.
The words of the covenant in this case are less comprehensive than in the case of Curtis v. Pierce, ante, 186. But it was made while statutes were in force authorizing assess» ments for betterments similar to that here sought to be recovered. It must therefore be held to include assessments of this character, levied on the premises during the term. Codman v. Johnson, 104 Mass. 491. New York v. Cashman, 10 Johns. 96. Astor v. Miller, 2 Paige, 68.
The orders laying out the street and assessing the betterment were passed during the term of the lease. The order of September, 1872, did not lay a new assessment, but merely made a deduction from that formerly laid. For the balance of that assessment, therefore, The plaintiffs must have judgment.